Name: Council Regulation (EEC) No 758/86 of 10 March 1986 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT
 Type: Regulation
 Subject Matter: international trade;  trade policy;  cooperation policy
 Date Published: nan

 15. 3 . 86 Official Journal of the European Communities No L 72/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 758/86 of 10 March 1986 on the import system applicable in 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and originating in third countries which are not members of GATT fixed by the Council ; whereas account should be taken of this new situation and a quota volume amounting to 200 000 tonnes should be fixed for 1986, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 and 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amending Regulation (EEC) No 950/68 on the Common Customs Tariff ('), and in particular Article 1 (d) thereof, Having regard to the proposal from the Commission , Whereas the quantities of manioc which could be exported to the Community in respect of 1983 by third countries which are not members of GATT (General Agreement on Tariffs and Trade) under a levy of 6 % ad valorem were fixed at 370 000 tonnes ; Whereas for 1985 that quota was reduced to 300 000 tonnes by Regulation (EEC) No 1700/85 (2) ; Whereas imports of manioc originating in those countries were substantially less than the quotas of 300 000 tonnes HAS ADOPTED THIS REGULATION : Article 1 For 1986 for the products falling within subheading 07.06 A of the Common Customs Tariff  manioc, arrowroot, salep and other similar roots and tubers with high starch content, excluding sweet potatoes  the import levy fixed at a maximum of 6 % ad valorem shall be limited to 200 000 tonnes for third countries of origin which are not members of GATT. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 March 1986 . For the Council The President H. van den BROEK (') OJ No L 72, 18 . 3 . 1983, p . 3 . 2) OJ No L 163, 22. 6 . 1985, p . 14 .